RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 

Claim status
Claims 1-35 are pending.  No claims are canceled.

Group restriction
This claims recite distinct invention Groups I-VI:
Group I, claims 1-24, directed to methods of predicting a biological age of a subject as recited in independent claims 1 and 5; 
Group II, claims 25-26, directed to training neural network models with profiles of abundance of microbes, as recited in independent claim 25; 
Group III, claims 27-28, directed to assessing an effect of dietary change on a predicted biological age, as recited in independent claim 27; 
Group IV, claims 29-30, directed to predicting a body mass index (BMI), as recited in independent claim 29; 
Group V, claims 31-33, directed to predicting a disease state, as recited in independent claim 31; and
Group VI, claims 34-35, directed to generating a synthetic taxonomic profile, as recited in independent claim 34.
In the instant claims, the invention groups as claimed can have materially different design, mode of operation, function and effect.  Furthermore, there is nothing of record to show the invention groups to be obvious variants.
Restriction for examination purposes as indicated is proper because the invention groups listed above are independent or distinct for the reasons given above, and there would be a search and/or examination burden if restriction were not required.
Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirements herein must include:
(1) election of one group to be examined, one of Groups I-VI, as described above, even though the requirement may be traversed (37 CFR 1.143).

Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction 

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631